DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51, 53-56, 59-61, 63-66, and 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1of U.S. Patent No.(11,134,318, hereinafter refers as ‘318). 
Regarding claim 51, the claim limitation of “identifying a root frame in an unverified content item; identifying a plurality of content items that each have a respective root frame that matches the root frame in the unverified content item; comparing a plurality of frames following the root frame in the unverified content item to corresponding frames in each of the plurality of content items; identifying, based on the comparing, at least one altered frame in the unverified content item; and
in response to identifying the at least one altered frame, generating for display an indication that the unverified content item contains one or more altered frames” corresponds to claim limitation of “identifying within each content item of the plurality of content items a corresponding root frame that matches a root frame within the unverified content item; comparing each of a plurality of frames following the root frame of the unverified content item with corresponding frames in the plurality of content items; identifying, based on the comparing, an altered frame in the unverified content item, wherein the altered frame follows the root frame of the unverified content item and does not match a corresponding frame in two or more of the plurality of content items; in response to identifying the altered frame, determining, based on the comparing, that
one or more frames of the unverified content item that follow the altered frame match corresponding frames in the two or more of the plurality of content items; and based on the determining, generating for display an indication that the unverified content item contains one or more altered frames” of claim 1 of ‘318. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 51 is met by the claim limitation of claim 1 of ‘318.
	Regarding claim 53, the claim limitation of claim “wherein identifying the plurality of content items that each have the respective root frame that matches the root frame in the unverified content item comprises: selecting a first frame from the unverified content item; iterating through each frame of a first content item of the plurality of content items until a frame within the first content item matches the first frame of the unverified content item; and setting the frame within the first content item that matches the first frame as a respective root frame for the first content item” corresponds to claim limitation of “wherein identifying the plurality of content items that each have the respective root frame that matches the root frame in the unverified content item comprises: selecting a first frame from the unverified content item; iterating through each frame of a first content item of the plurality of content items until a frame within the first content item matches the first frame of the unverified content item; and setting the frame within the first content item that matches the first frame as a respective root frame for the first content item” of claim 2 of ‘318. The claim limitation of claim 53 is same as the claim limitation of claim 2. 
	Regarding claim 54, the claim limitation is same as claim limitation of claim 3.
	Regarding claim 55, the claim limitation is same as claim limitation of claim 4.
	Regarding claim 56, the claim limitation of “generating a fingerprint for the unverified content item; and identifying he plurality of content items based on the fingerprint” corresponds to claim limitation “generating a fingerprint for an unverified content item; locating a plurality of content items that match the fingerprint” of claim 1 of ‘318. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 56 is met by the claim limitation of claim 1 of ‘318.
Regarding claim 59, the claim limitation is same as claim limitation of claim 5.
	Regarding claim 60, the claim limitation is same as claim limitation of claim 8.
Regarding claim 61, the claim limitation of “identify a root frame in an unverified content item;
identify a plurality of content items that each have a respective root frame that matches the root frame in the unverified content item; compare a plurality of frames following the root frame in the unverified content item to corresponding frames in each of the plurality of content items; identify, based on the comparing, at least one altered frame in the unverified content item; and in response to identifying the at least one altered frame, generate for display an indication that the unverified content item contains one or more altered frames” corresponds to claim limitation of “identify within each content item of the plurality of content items a corresponding root frame that matches a root frame within the unverified content item; compare each of a plurality of frames following the root frame of the unverified
content item with corresponding frames in the plurality of content items; identify, based on the comparing, an altered frame in the unverified content item, wherein the altered frame follows the root frame of the unverified content item and does not match a corresponding frame in two or more of the plurality of content items; in response to identifying the altered frame, determine, based on the comparing, that one or more frames of the unverified content item that follow the altered frame match
corresponding frames in the two or more of the plurality of content items; and based on the determining, generate for display an indication that the unverified content item contains one or more altered frames” of claim 11 of ‘318. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 60 is met by the claim limitation of claim 11 of ‘318.
	Regarding claim 63, the claim limitation is same as claim limitation of claim 12.
	Regarding claim 64, the claim limitation is same as claim limitation of claim 13.
Regarding claim 65, the claim limitation is same as claim limitation of claim 14.

Regarding claim 66, the claim limitation of “generate a fingerprint for the unverified content item; and identify the plurality of content items based on the fingerprint” corresponds to claim limitation “generate a fingerprint for an unverified content item; locate a plurality of content items that match the fingerprint” of claim 11 of ‘318. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 66 is met by the claim limitation of claim 11 of ‘318.
Regarding claim 69, the claim limitation is same as claim limitation of claim 15.
Regarding claim 70, the claim limitation is same as claim limitation of claim 18.

Allowable Subject Matter
Claims 52, 57-58, 62, and 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 52, 62, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the concept of claim limitation of “wherein the plurality of content items comprises a plurality of verified content items” and “to identify the plurality of content items is further configured to identify a plurality of verified content items” respectively.
As to the art of record, Nelson et al. reference discloses the concept of identify the program content from comparing the signature of the income program content with a reference signature. However, Nelson et al. does not teach with teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Weich et al. reference discloses a system of identifying video content from comparing the fingerprint of video content with the reference fingerprint of video content. However, Weich et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Krishnamachai reference discloses of verifying the watermark of program content to see if the program content has been tempered. However, Krishnamachai does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Davis et al. reference discloses of verifying the watermark of program content to see if the program content has been unaltered. However, Davis et al. does not teach with respect to the entire or combination claim limitation stated as above.
Regarding claim 57, 62, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the concept of claim limitation of “wherein the fingerprint comprises at least one of a text string, identifying information, at least one link to an external database, information connecting the fingerprint to other fingerprints, and/or other forms of metadata associated with a content item of a collection of accessible content items.”
As to the art of record, Nelson et al. reference discloses the concept of identify the program content from comparing the signature of the income program content with a reference signature. However, Nelson et al. does not teach with teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Weich et al. reference discloses a system of identifying video content from comparing the fingerprint of video content with the reference fingerprint of video content. However, Weich et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Krishnamachai reference discloses of verifying the watermark of program content to see if the program content has been tempered. However, Krishnamachai does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Davis et al. reference discloses of verifying the watermark of program content to see if the program content has been unaltered. However, Davis et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Davis et al. reference discloses of verifying the watermark of program content to see if the program content has been unaltered. However, Davis et al. does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425